DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/11/2022 has been entered and fully considered.

Allowable Subject Matter
Claims 1-5, 7-14 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2017/0163625 A1, to Brown-Brown teaches a server system may be configured to adjust the timing information it stores for a particular user as a form of machine learning. Server system may initially create a data structure that stores a user's multidimensional credentials. Once the user's multidimensional credentials have been created, server system may monitor timing information provided during the user's subsequent login attempts. If server system identifies a pattern in the timing information provided during the subsequent login attempts that deviates from the timing information in the stored multidimensional credentials, server system can modify the stored timing information to match the new pattern.

Newly cited reference, U.S. Pub. Number 2013/0133053 A1 to Akunur- Akunur teaches identifying verification password characters and a location of each of the verification password characters in one of a plurality of rows and one of a plurality of columns of a password matrix in response to received login identifier characters and received password characters from a client computing device. A determination is made whether each of the received password characters and the location of each of the received password characters in the password matrix matches each of the identified verification password characters and the location of each of the identified verification password characters in the password matrix. 
 Newly cited reference, U.S. Pub. Number 2018/0124033 A1 to Greenspan- Greenspan teaches a password risk evaluator may receive a request including a user identifier (ID) and a password. The password risk evaluator may retrieve a password preference model associated with the user ID, and may determine a risk score indicating a likelihood that the password is associated with the user ID. For example, the password preference model may be based on previous passwords used by the user, and may identify one or more characteristics, formulas, rules, or other indicia typically employed by the user in creating passwords.
U.S. Pub. Number 2020/0380114 A1 to Kursun-Kursun teaches machine learning to determine potential malfeasance associated with a specific OTP request (e.g., OTP input in response to an authentication request). A neural network (e.g., deep learning) or other machine learning model (e.g., boosted decision tree, regression, or the like) or an ensemble of machine learning algorithms may be used. These machine learning systems may analyze a transaction and interaction profile of an account and/or its associated user, as well as on an overall OTP requests in the general population to identify patterns related to which OTP requests are associated with malfeasance, and patterns related to which OTP requests are not associated with malfeasance.
What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of determining, by the cryptographic device, a correlation among the historical credential datasets using an artificial neural network (ANN) model, wherein the ANN model is trained based on credential datasets from a plurality of users stored in the plurality of nodes of the graphical embedding storage model, wherein ANN model is further trained by: receiving a cipher text corresponding to each of the credential datasets; determining a set of word vectors based on the cipher text; determining a plurality of combinations of word vectors based on the set of word vectors; and training the ANN model, using the plurality of combinations of word vectors, to determine a correlation among the credential datasets as recited, without the usage of impermissible hindsight reasoning. 
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 11 and 20 and thus this claim is considered allowable. The dependent claims which further limit claims 1, 11 and 20 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491